10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:18-cv-06029-RSL Document 9-1 Filed 02/25/19 Page l of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
TACOMA DIVISION
JAMES P. CARRIERE, Civil No. 3:18-CV-06029-RSL
Plaintiff,
vs. ORDER

COl\/IMISSIONER OF SOCIAL SECURITY,

 

Defendant.

 

 

 

Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date
shall be amended as follows:
Defendant shall have up to and including March 25, 2019, to file a Response to Plaintist

Complaint.

DATED this § é)+\ day of § 2019.
MS CMM(

UNITED STATES DISTRICT JUDGE

Page 1 ORDER - [3:18-CV-06029-RSL]

 

